SEPTEMBER 9, 2015
               NO. ____________

                  IN THE
    COURT OF CRIMINAL APPEALS FOR TEXAS

          * * * * * * * * * * * *
              CLEVELAND NIXON

                      V.

             THE STATE OF TEXAS

         * * * * * * * * * * * * *

ON APPEAL FROM THE FIFTH COURT OF APPEALS AND
      FROM CRIMINAL DISTRICT COURT NO. 6
           OF DALLAS COUNTY, TEXAS
      THE HON. JEANINE HOWARD, PRESIDING
            TRIAL COURT NO. F-1121243

         * * * * * * * * * * * * *

     PETITION FOR DISCRETIONARY REVIEW

         * * * * * * * * * * * * *

                           DYER & LIBBY
                           James H. Dyer
                           Bar Card No. 06315700
                           Joseph D. Libby
                           Bar Card No. 12318500
                           3501 Prairie St., Suite 100
                           Houston, Texas 77002
                           (713) 222-7757 phone
                           (713) 222-7758 fax
                           Email: josephlibbyattorney@yahoo.com

                           ATTORNEYS FOR PETITIONER
              IDENTITY OF JUDGE, PARTIES AND COUNSEL

The following is a list of the Judge and all parties and counsel in this matter:

Judge:        Jeanine Howard
              Judge of the Criminal District Court No. 6 of Dallas County, Texas
              133 N Riverfront Blvd.
              Dallas, Texas 75007
              Phone: 972-739-3910
              Fax: 214-875-2342
              Email: JLHoward@dallascounty.org

Petitioner:   Cleveland Nixon

Attorneys for Petitioner at the trial court level:

              L. Charles Humphreys
              Bar Card No. 10277010
              Humphreys & Peterson Law Firm, P.L.L.C.
              5502 Broadway
              Garland, Texas 75043
              (972) 303-4529 phone
              (972) 303-1673 fax

              James E. Polk, II
              Bar Card No. 16089500
              Attorney and Counselor at Law
              2201 Main Street
              Suite 1018, Lock Box 107
              Dallas, Texas 75201
              (214) 742-9805 phone
              (214) 742-7212 fax

              Kristen R. Brown
              Bar Card No. 24081458
              Attorney at Law
              1701 North market Street, Suite 402
              Dallas, Texas 75202
              (214) 446-3909 phone


                                            2
             (214) 481-4868 fax

Attorneys for Petitioner at the appellate court level:

             DYER & LIBBY
             James H. Dyer
             Bar Card No. 06315700
             Joseph D. Libby
             Bar Card No. 12318500
             3501 Prairie St., Suite 100
              Houston, Texas 77002
             (713) 222-7757 phone
             (713) 222-7758 fax
             Email: josephlibbyattorney@yahoo.com

Respondent: The State of Texas

Attorneys for Respondent at the trial court level:

             Craig Watkins, former District Attorney for Dallas County
             State Bar No. 00791886

             Josh Healy, Assistant District Attorney, Dallas County
             State Bar No. 24026288

Attorneys for Respondent at the appellate court level:

             Susan Hawk, District Attorney for Dallas County
             133 N Riverfront Blvd.
             Dallas, Texas 75207
             Phone: 214-653-3600
             Fax: 214-653-5774
             Email: shawk@dallascounty.org




                                           3
                                         TABLE OF CONTENTS

Identity of Judge, Parties and Counsel ....................................................................... 1

Table of Contents ....................................................................................................... 4

Index of Authorities ................................................................................................... 8

Statement of Oral Argument .................................................................................... 11

Statement of the Case ............................................................................................... 12

Statement of Procedural History .............................................................................. 13

Grounds for Review ................................................................................................. 14

         I.        Whether the Fifth Court of Appeals erred in holding that the
                   trial court was not restricted to the evidence presented at the
                   October 14, 2014 request for bond on appeal hearing under
                   44.04 (c) C.C.P.?

         II.       Whether the Fifth Court of Appeals erred in holding that “The
                   trial court is not required to use magic words to establish that it
                   has considered the evidence previously presented to it.”?

         III.      Whether the Fifth Court of Appeals erred in considering
                   evidence not brought before it in the appellate record?

         IV.       Whether the trial court as affirmed by the Fifth Court of
                   Appeals denied Petitioner due course of law under art. 1 § 19 of
                   the Texas Constitution in its opinion which lessened the
                   defendant’s right to know the evidence considered by the court
                   against the defendant and consequently deprived the defendant
                   of his right to a meaningful hearing ?

         V.        Whether the trial court as affirmed by the Fifth Court of
                   Appeals denied Petitioner due process of law under the Fifth,


                                                            4
      Eighth and Fourteen Amendments to the United States
      Constitution in its opinion which lessened the defendant’s right
      to know the evidence considered by the court against the
      defendant and consequently deprived the defendant of his right
      to a meaningful hearing?

VI.   Whether the trial court abused its discretion by denying
      Petitioner a bond on appeal?

VII. Whether any of the following findings are supported by
     the record of the hearing on the 44.04(c) request for bond
     pending appeal?

      1.    The Court finds that the Defendant violated
            the no contact order in place and had
            prohibited contact with the complainant
            Keisha Pope while on probation.

      2.    At the hearings on the motion to revoke,
            which were conducted in September and
            October of 2014, the Court heard testimony
            that the Defendant and the complainant had
            a history of violent confrontations. For
            example, during their relationship, the
            Defendant assaulted both of the
            complainant’s sons. One son was slammed
            against the wall and the other son was
            punched in the head and face, while trying
            to help protect their mother from being
            assaulted by Defendant.

      3.    In March, 2014, the Complainant reported
            that the Defendant assaulted her by
            strangulation and she injured her arm.
            During this timeframe, the Complainant also
            reportedly fell out of a car the Defendant
            was driving.



                                  5
                   4.        In July of 2014, the Defendant had the
                             Complainant arrested after coming to his
                             house uninvited. The Defendant has asked
                             the Complainant to stay away from him.

                   5.        On 8/14/14, the Complainant went to the
                             emergency room for a knee injury she
                             suffered when the Defendant grabbed her by
                             the arm and threw her down during an
                             argument with the Defendant. The
                             Defendant and the complainant were arguing
                             over his affair with a co-worker.

                   6.        On August 27, 2014, the Complainant called
                             the Grand Prairie police department and
                             reported that the Defendant choked her, beat
                             her, and sat on her chest.

                   7.       On October 27, 2014, another assault report
                            was made by the Complainant.

         VIII. Whether there is insufficient evidence to support the trial
               court’s finding “That the defendant is a continuing threat
               to the Complainant and that there is a high likelihood that
               the Defendant will commit another assaultive offense
               against the complainant if allowed an appeal bond.”?

Argument ..................................................................................................................17

Reasons for Granting This Petition .......................................................................... 35

Prayer for Relief ....................................................................................................... 35

Certificate of Service................................................................................................ 36

Certificate of Compliance ........................................................................................ 37

Appendix



                                                             6
A.   Opinion of the Court of Appeals

B.   Trial court order denying bond on appeal

C.   Order of the Court of Appeals by Justice Ada Brown, May 7, 2015

D.   Online website docket of Court of Appeals

E.   Letter of Court Reporter requesting that all five volumes be filed in
     this appeal, May 6, 2015

F.   Reporter’s Record Volume 5

G.   The State’s Brief in the Court of Appeals

H.   The Supplemental Clerk’s Record

I.   Petitioner’s designation of reporter’s record

J.   Petitioner’s designation of clerk’s record




                              7
                                   INDEX OF AUTHORITIES

Cases
Ballard v. Texas,
  438 F.2d 640 (5th Cir. 1971) ...............................................................................23

Barrientez v. State,
  500 S.W.2d 474, 475 (Tex. Crim. App. 1973) ....................................................20

Black v. Romano,
  471 U.S. 606, 611-12, 105 S. Ct. 2254, 85 L. Ed. 2d 1756 ....................................25

Boddie v. Connecticut,
  401 U.S. 371, 378, 91 S. Ct. 780, 786, 28 L. Ed. 2d 113 (1971)............................24

Bradley v. State,
  564 S.W.2d 727, 730-732 (Tex. Crim. App. 1978 en banc) .................. 21, 24, 33

Broussard v. State,
  598 S.W.2d 873, 876 (Tex. Crim. App. 1980 en banc) ......................................21

Brown v. Wilmot,
  572 F.2d 404 (2d Cir. 1978).................................................................................23

Cleveland Bd. of Educ. v. Loudermill,
  470 U.S. 532, 105 S. Ct. 1487, 84 L. Ed. 2d 494 (1985) ........................................24

Dervishi v. State,
  (unpublished opinion 2-04-495-CR Fort Worth delivered May 26, 2005) .. 20, 29

Eldridge v. State,
  731 S.W.2d 618 (Tex. App. – Houston [1st Dist.] 1987) .............................. 19, 25

Ex parte Spaulding,
  612 S.W.2d 509, 511 (Tex. Crim. App. 1981) ....................................................29

Ex parte Turner,
  612 S.W.2d 611, 612 (Tex. Crim. App. 1981) ....................................................20

                                                       8
Ex parte Utley,
  2001 WL 301475, 05-00-01336-CR (Tex. App. – Dallas 2001 not designated for
  publication) ..........................................................................................................31

Ex Parte Williams,
  630 S.W.2d 803, 804 (Tex.App. -- San Antonio 1982), PDR refused ................24

Finetti v. Harris,
  609 F.2d 594 (2d Cir. 1979).................................................................................23

Gagnon v. Scarpelli,
  411 U.S. 778, 781-82, 93 S. Ct. 1756, 1759-760, 36 L. Ed2d 656 (1973) .... 24, 25

Kaman v. State,
  923 S.W.2d 129, 132 (Tex. App. – Houston [1st Dist.] 1996) .............................34

Matthews v. Eldridge
 424 U.S. 319, 333, 96 S. Ct. 893, 902, 47 L. Ed. 2d 18 (1976)..............................19

Moore v. State,
 11 S.W.3d 495, 499 (Tex. App. – Houston [14th Dist.]2000, no pet.).................24

Morrissey v. Brewer,
 408 U.S. 471, 92 S. Ct. 2593, 33 L. Ed. 2d 484 (1972) ..........................................25

O’Hern v. State,
  Tex.Cr. App., 527 S.W.2d 568 ............................................................................22

Putnam v. State,
  582 S.W.2d 146 (Tex. Crim. App. 1979) ..................................................... 30, 34

Rogers v. State,
  640 S.W.2d 248, 252 (Tex. Crim. App 1982) .....................................................25

Ruedas v. State,
  583 S.W.2d 520 (Tex. Crim. App. 1979) ............................................................25


                                                            9
Shockley v. State,
  717 S.W.2d 922 (Crim. App. 1986 en banc) .......................................... 19, 20, 23

State v. Cobb,
  851 S.W.2d 871 (Tex. Crim. App. 1993 en banc) ........................................ 25, 26

Staten v. State,
   328 S.W.3d 901 (Tex. App. – Beaumont 2010) .................................................24

Stephenson v. State,
  Tex. Cr. App., 500 S.W.2d 855 ...........................................................................22
Taylor v. State,
  2014 WL 5463810, 11-14-00208 (Tex. App. – Eastland 2014 unpublished
  memorandum opinion) .........................................................................................32

Statutes
Tex. Code of Crim. Procedure § 44.04 (c).................................................. 27, 29, 30

Other Authorities
Black’s Law Dictionary (Revised 4th Ed., 1968) .....................................................31

Rules
Rules of Appellate Procedure Rule 66.3 ..................................................................35

Constitutional Provisions
art. 1 § 19 of the Texas Constitution ........................................................... 14, 19, 25
Fifth, Eighth and Fourteenth Amendments to the United States Constitution ........19




                                                       10
                 STATEMENT REGARDING ORAL ARGUMENT
         The Petitioner believes that the issue of requiring the record to reflect the

evidence that the trial court is considering against the Petitioner at the hearing is

one of importance to the jurisprudence of the State of Texas.

         However the Petitioner believes that the issues reflected in this Brief are set

out with sufficient clarity that the Petitioner’s position and legal arguments are

clear.

         The Petitioner remains without his liberty as a result of the Order denying

bond on appeal in this case, and does not wish to prolong the appeal process.

         However, in the event that the State seeks oral argument and that this court

believes that oral argument may be of assistance in resolving this appeal, counsel

for Petitioner is prepared to make an oral argument.




                                             11
                         STATEMENT OF THE CASE

Nature of the case: This case involves an accelerated appeal from the denial of

bail or bond on appeal following a contested proceeding to adjudicate guilt and an

assessment of five years of incarceration. (Supp. CR p. 8 and RR Vol. 5 p. 4 ll. 9 -

16) The trial court incorrectly refers to the proceeding as a revocation of

probation as opposed to an adjudication proceeding. (RR Vol. 5 p. 4 ll. 9 - 16)

There is a separate appeal pending in the Court of Appeals Fifth District of Texas

at Dallas [No. 05-14-01627-CR] appealing from the adjudication proceeding.

Course of Proceedings: A formal hearing for bail on appeal was held on October

14, 2014 and is contained in volume 5 of the Reporter’s Record. On May 7, 2015,

Justice Ada Brown of the Fifth Court of Appeals sua sponte ordered the Clerk to

file only Volume 5 of the Reporter’s Record in this appeal. (App. C) The State

did not move for any additional reporter’s record to be made part of the record on

appeal in this appeal. The Fifth Court of Appeals entered no further or additional

order(s) regarding the record on appeal, other than the Order by Justice Brown.

(APP C and D)

Trial Court’s disposition of the case: On October 14, 2014, following a

contested hearing on the oral Motion for Bail Pending Appeal, the trial court

denied the motion for bond on appeal. (RR vol. 5 p. 16 ll. 8 - 9) On April 2, 2015,

following a mandamus proceeding, [No. 05-15-00263-CV] the trial court entered a


                                         12
written order denying bond on appeal and in the same order entered findings of

fact. (App. B) This appeal is taken from the order denying bond on appeal. (App.

B) Petitioner’s counsel filed a timely Notice of Appeal. (Supp. CR p. 16, App. H)

                STATEMENT OF PROCEDURAL HISTORY

      1. The date that the opinion of the Fifth Court of Appeals was handed down

         is August 4, 2015.

      2. No motion for rehearing was filed.




                                        13
                      GROUNDS FOR REVIEW

I.     Whether the Fifth Court of Appeals erred in holding that the
       trial court was not restricted to the evidence presented at the
       October 14, 2014 request for bond on appeal hearing under
       44.04 (c) C.C.P.?

II.    Whether the Fifth Court of Appeals erred in holding that “The
       trial court is not required to use magic words to establish that it
       has considered the evidence previously presented to it.”?

III.   Whether the Fifth Court of Appeals erred in considering
       evidence not brought before it in the appellate record?

IV.    Whether the trial court as affirmed by the Fifth Court of
       Appeals denied Petitioner due course of law under art. 1 § 19 of
       the Texas Constitution in its opinion which lessened the
       defendant’s right to know the evidence considered by the court
       against the defendant and consequently deprived the defendant
       of his right to a meaningful hearing ?

V.     Whether the trial court as affirmed by the Fifth Court of
       Appeals denied Petitioner due process of law under the Fifth,
       Eighth and Fourteen Amendments to the United States
       Constitution in its opinion which lessened the defendant’s right
       to know the evidence considered by the court against the
       defendant and consequently deprived the defendant of his right
       to a meaningful hearing?

VI.    Whether the trial court abused its discretion by denying
       Petitioner a bond on appeal?

VII. Whether any of the following findings are supported by
     the record of the hearing on the 44.04(c) request for bond
     pending appeal?



                                    14
K.   The Court finds that the Defendant violated
     the no contact order in place and had
     prohibited contact with the complainant
     Keisha Pope while on probation.

L.   At the hearings on the motion to revoke,
     which were conducted in September and
     October of 2014, the Court heard testimony
     that the Defendant and the complainant had
     a history of violent confrontations. For
     example, during their relationship, the
     Defendant assaulted both of the
     complainant’s sons. One son was slammed
     against the wall and the other son was
     punched in the head and face, while trying
     to help protect their mother from being
     assaulted by Defendant.

M.   In March, 2014, the Complainant reported
     that the Defendant assaulted her by
     strangulation and she injured her arm.
     During this timeframe, the Complainant also
     reportedly fell out of a car the Defendant
     was driving.

N.   In July of 2014, the Defendant had the
     Complainant arrested after coming to his
     house uninvited. The Defendant has asked
     the Complainant to stay away from him.

O.   On 8/14/14, the Complainant went to the
     emergency room for a knee injury she
     suffered when the Defendant grabbed her by
     the arm and threw her down during an
     argument with the Defendant. The
     Defendant and the complainant were arguing
     over his affair with a co-worker.



                          15
      P.     On August 27, 2014, the Complainant called
             the Grand Prairie police department and
             reported that the Defendant choked her, beat
             her, and sat on her chest.

      Q.     On October 27, 2014, another assault report
             was made by the Complainant.

VIII. Whether there is insufficient evidence to support the trial
      court’s finding “That the defendant is a continuing threat
      to the Complainant and that there is a high likelihood that
      the Defendant will commit another assaultive offense
      against the complainant if allowed an appeal bond.”?




                                  16
                          ARGUMENT GROUNDS I – V

      The following is taken from the opinion of the Dallas Court of Appeals in

this case, but is not found in the appellate record in this case:

      This appeal is from an order denying bond on appeal entered after a

mandamus proceeding [05-15-00263-CV] to compel the trial court to make a

written order for purposes of appeal from the bond denial hearing on October 14,

2014 (RR Vol 5, App. F).

      At the beginning of the hearing for a bond on appeal pursuant to 44.04(c) of

the Texas Code of Criminal Procedure the court made the following statement on

the record:

      “ THE COURT: With the E. Okay. Back on September 29, 2004, (sic)
        we had a contested revocation hearing, and at that time you had plead
        true – plead not true, and after hearing the additional testimony on that
        date, combined with testimony from September 25, the Court found you
        had violated your probation, granted the state’s motion, revoked your
        probation, found you guilty and charged of injury (sic) to a child and set
        your punishment at five years confinement in the penitentiary.

          Your attorney later that day, or two days after that, I should have that on
          another docket sheet documented, I’m not asking you to get it right now,
          but you approached me about an appeal bond, and I denied that request
          based on the testimony I had heard, you know, during the revocation
          hearing and pursuant to Article 44.04(c) of the Code of Criminal
          Procedure.

          Now, Mr. Humphreys, today you want to put a little more testimony on
          the record concerning the appeal bond?” (RR Vol. 5 page 4 ll. 9 – 24,
          see App. F)



                                           17
      At the conclusion of the hearing on the oral 44.04 (c) bond on appeal motion

the trial court concluded with this statement:

          “THE COURT: All right. I’m going to deny your motion on the
          bond. Again, it’s the same ruling as before. I’m going to deny
          bond pursuant to Article 44.04(c) of the Code of Criminal
          Procedure.” (RR Vol. 5 page 16 ll. 8 – 11, see App. F)

      As of October 14, 2014 there had not been any testimony adduced of any

nature and at any time in regard to the oral request for an appeal bond pursuant to

44.04 (c). (RR Vol. 5)

      There was no written motion upon which the hearing on October 14, 2014

was held. (RR Vol. 5)

      The statement of the trial court at the beginning of the hearing refers to non

existent testimony. (RR Vol. 5 page 4) The statement by the trial court, who could

have stated for the record that the court was taking judicial notice of the testimony

from the prior hearings, but did not, does not indicate that the court is considering

any evidence in the case other than the testimony which is being presented to the

court on October 14, 2014. (RR Vol. 5 page 4)

      The hearing on the oral motion for an appeal bond under 44.04 (c) was a

finite hearing on the matter of a bond on appeal. (RR Vol. 5)

      Each case or type of case is considered independently in the analysis of what

is required for a meaningful hearing. In the criminal context, due course of law

and due process of law are violated when there is a lack of notice to the Defendant

                                          18
of what is being offered in evidence and considered by the court because as a

fundamental due course and due process tenant, the defendant is deprived of fair

notice of the evidence against him and an opportunity to respond to that evidence.

      This is at least part of the reasoning behind requiring judicial notice of

testimony and evidence offered in a separate hearing, because it gives the

Defendant notice of what the court is being asked to consider, or if the judicial

notice is recited by the court itself, it gives the defendant notice of what the court is

intending to consider that is not apparent in the record. Additionally, the defendant

is then afforded an opportunity to object to the taking of judicial notice.

      A meaningful hearing and its elements and balancing tests were extensively

discussed by the United States Supreme Court in the case of Matthews v. Eldridge

424 U.S. 319, 333, 96 S. Ct. 893, 902, 47 L. Ed. 2d 18 (1976).

      In the matter of a deferred adjudication case, the defendant is entitled to due

course of law under art. 1 § 19 of the Texas Constitution and also entitled to due

process of law under the Fifth, Eighth and Fourteenth Amendments to the United

States Constitution. See Eldridge v. State, 731 S.W.2d 618 (Tex. App. – Houston

[1st Dist.] 1987) and Shockley v. State, 717 S.W.2d 922 (Crim. App. 1986 en banc).

      In the matter of a bond on appeal, assuming the statutory qualifications are

met, the defendant is entitled to due course of law under art. 1 § 19 of the Texas

Constitution and is also entitled to due process of law under the Fifth, Eighth and


                                           19
Fourteenth Amendments to the United States Constitution. See Shockley v. State,

717 S.W.2d 922 (Crim. App. 1986 en banc)

      Petitioner’s counsel requested that Volume 5, which represented the entire

hearing on the 44.04 (c) bond on appeal request. be filed in this case. (App. I) The

Court reporter attempted to file the entire record in this case. (App. E) The Dallas

Court of Appeals, sua sponte, entered its order signed by Justice Ada Brown, that

only volume 5 be filed in this appeal. (App. C) The State never requested or

attempted to supplement the reporter’s record, and almost the entirety of its brief is

outside the record of this appeal. (App. G Brief of Appellee) It is unknown how

the Dallas Court of Appeals arrived at an Opinion referencing facts that are neither

in reporter’s record volume 5 nor in the clerk’s record before the appeals court.

      In the case of Dervishi v. State, (unpublished opinion 2-04-495-CR Fort

Worth delivered May 26, 2005) the court of appeals stated:

             “At the hearing on Dervishi’s motion to set bond, the trial court
             took judicial notice of the court’s file and the proceedings of the
             trial on the underlying offense, and heard testimony from
             Dervishi.”

Also in footnote 3 the Second Court of Appeals stated in Dervishi:

             “3. See Ex parte Turner, 612 S.W.2d 611, 612 (Tex. Crim.
             App. 1981) (holding taking of judicial notice at habeas corpus
             hearing of evidence adduced at prior revocation hearing before
             same judge proper); Barrientez v. State, 500 S.W.2d 474, 475
             (Tex. Crim. App. 1973) (holding trial judge presiding over



                                          20
             revocation hearing could take judicial notice of evidence
             adduced at criminal trial over which he presided).”

      In the case of Broussard v. State, 598 S.W.2d 873, 876 (Tex. Crim. App.

1980 en banc) Presiding Judge Onion in a dissent stated:

             “… It is not proper for this court to look to another appellate
             record to supply any deficiency in the proof of another case
             under consideration on appeal.” Citations omitted.

      In the case of Bradley v. State, 564 S.W.2d 727, 730-732 (Tex. Crim.

App. 1978 en banc) written by Judge Odom, the Court of Criminal Appeals,

in a case of an appeal from an order revoking probation, stated:

            “We draw a distinction between the obligation to secure
            inclusion in the record on appeal of material that was part of the
            record in the proceedings in the trial court and the obligation
            urged by the State, that the appealing party go beyond the
            record to secure and place in the record matter that is part of the
            State’s case. It is proper that the appealing party be required to
            present as complete a record of the trial proceedings as is
            necessary to consider and dispose of the issues urged on appeal.
            Here, the complete record of the probation revocation
            proceeding has been made a part of the record on appeal. It is
            not proper to require the appellant to go beyond that trial record
            to make the State’s case against himself. In short, we draw a
            distinction between the burden on the appellant to bring from
            the trial record the matter he relies on for appeal issues and the
            burden on the State to bring to the trial record the evidence it
            relies on to meet its burden of proof. Appellant has presented a
            complete record; the State did not meet its burden to present the
            material relied on to meet its burden of proof in a manner
            capable of reflection in the trial record, so that a meaningful
            review could be had on the appellate record in this Court.




                                         21
        Although this record reflects all that occurred at the
hearing on the motion to revoke probation, it does not reflect
the content of the matters judicially noticed by the trial court
upon the State’s motion and necessary to meet the State’s
burden of proof. While the theory allowing judicial notice of a
fact is that the fact ‘is so easily determinable with certainty
from sources considered reliable, it would not be good sense to
require formal proof.’ 1 McCormick and Ray, Texas Law of
Evidence, 2nd ed., Sec. 151, this does not dispense with the
requirement, for purposes of review, that the facts so noticed be
apparent from the record. Under the Barrientez rule for
revocation of probation hearings, the facts judicially noticed
here were matters of testimony heard in the prior criminal trial,
i.e., that certain witnesses gave certain testimony. Those facts,
i.e., what the testimony was, are not shown in this record and
are not known to this Court, and yet, to dispose of the issue of
the sufficiency of the evidence raised in this case, such facts
judicially noticed must be made known to this Court. The
statement in the record that judicial notice was being taken of
unstated facts is not a sufficient presentation of the matter relied
on by the State to meet its burden of proof such as to be
meaningful to this Court and to allow disposition of the issue
raised in this appeal. How are we to dispose of this matter?

      ....

       The defect to be avoided or cured is the failure of the
record to reflect the fact or facts judicially noticed by the trial
court. The defect may be avoided in the first instance by
precisely reciting such facts for the record or placing them in
the record. For judicial notice of such facts as here considered,
this may be done by placing the transcribed court reporter’s
notes, appropriately identified, into the record, as was done in
O’Hern v. State, Tex.Cr. App., 527 S.W.2d 568, or, if the
matter is not excessively long, by reading the testimony
judicially noticed into the record, as was done in Stephenson v.
State, Tex. Cr. App., 500 S.W.2d 855.”



                             22
      In a third en banc opinion from the Texas Court of Appeals, Shockley v.

State, 717 S.W.2d 922 (Tex. Crim App. 1986 en banc) Justice Miller in his

concurring Opinion caused to be published the “thinking” of the Court of Criminal

Appeals as to the constitutional protections afforded a defendant in a hearing on

bail pending appeal. The Shockley opinion has been quoted by various Courts of

Appeal in Texas as to the following aspects of Constitutional protections provided

in a 44.04 hearing. The Court of Criminal Appeals in Shockley, having determined

that a 44.04 bail request provided due process protection to the eligible convicted

defendant, the Court of Criminal Appeals, proceeded to address the issue of:

             “II. How Much Due Process is Required Before the Trial
             Court May Deny Bail Pending Appeal?

                          ....

                    In examining the meaning of due process, once a state
             has made provision for bail pending appeal, the federal courts
             have stated: ‘the Eighth and Fourteen Amendments require that
             it not be denied arbitrarily or unreasonably.’ Finetti, supra at
             599; Brown v. Wilmot, 572 F.2d 404 (2d Cir. 1978); Ballard,
             supra. However this does not clarify what due process would
             have to be supplied before a decision to deny bail would not be
             arbitrary or unreasonable. To determine the quantum of due
             process required, we must look to the basic ingredients of due
             process itself.

                   ....

                   We now balance those competing interests. First, a
             defendant’s private interest in retaining liberty while his appeal
             is pending cannot be dismissed as insignificant. The


                                          23
            opportunity to remain at liberty pending appeal is a ‘substantial
            right.’ Williams, supra at 804. The importance of liberty to a
            defendant who is seeking review of a conviction is no less
            important than the liberty he enjoys before trial. Therefore, we
            accord great weight to defendant’s private interest in retaining
            liberty while his appeal is pending.

                  ....

                   The nature of the hearing prior to denial of bond pending
            appeal does not require a full adversarial proceeding extant in a
            criminal trial. As the Supreme Court has indicated, ‘[t]he
            formality and procedural requisites for the hearing can vary,
            depending upon the importance of the interests involved and the
            nature of the subsequent proceedings.’ Cleveland, supra 105
            S.Ct. at 1495, quoting Boddie v. Connecticut, 401 U.S. 371,
            378, 91 S. Ct. 780, 786, 28 L. Ed. 2d 113 (1971). What is
            required is that the trial court provide the defendant with
            reasonable notice that it intends to deny bail pending appeal and
            allow the defendant a meaningful opportunity to be heard.”

      In the case of Staten v. State, 328 S.W.3d 901 (Tex. App. – Beaumont

2010) the Beaumont Court of Appeals stated:

            “While a defendant at a revocation proceeding need not be
            afforded the full range of constitutional and statutory
            protections that are available in the trial of a criminal case, a
            person on community supervision is entitled to certain due
            process protections. Gagnon v. Scarpelli, 411 U.S. 778, 781-
            82, 93 S. Ct. 1756, 1759-760, 36 L. Ed2d 656 (1973); Bradley
            v. State, 564 S.W.2d 727, 729-30 (Tex. Crim. App. 1978);
            Moore v. State, 11 S.W.3d 495, 499 (Tex. App. – Houston [14th
            Dist.] 2000, no pet.) In Scarpelli, the United States Supreme
            Court recognized that due process protections extend to state
            revocation proceedings because the revocation deprives an
            individual of a conditional liberty, 411 U.S. at 781-82; 93 S. Ct.
1756. Due process in connection with community supervision


                                        24
            revocation proceedings, entitles a defendant to (1) the written
            notice of the claimed violations of the terms of the community
            supervision order; (2) the disclosure of the evidence against
            him; (3) the opportunity to be heard in person and to present
            witnesses and documentary evidence; (4) a neutral and detached
            hearing body; (5) the opportunity to cross-examine adverse
            witnesses, ‘unless the hearing body specifically finds good
            cause for not allowing confrontation [;]’ and (6) a written
            statement by the fact-finder as to the evidence relied on and
            reasons for revoking community supervision. See Black v.
            Romano, 471 U.S. 606, 611-12, 105 S. Ct. 2254, 85 L. Ed. 2d 636
            (1985); Scarpelli, 411 U.S. at 786, 93 S. Ct. 1756. The
            defendant who has been placed on community supervision is
            also protected by the due course of law provisions of the Texas
            Constitution. Tex. Const. art. I, § 19; Rogers v. State, 640
S.W.2d 248, 252 (Tex. Crim. App 1982).”

      In the case of Eldridge v. State, 731 S.W.2d 618 (Tex. App. – Houston [1st

Dist.] 1987) the Houston First Court of Appeals looked to Gagnon v. Scarpelli,

411 U.S. 778, 93 S. Ct. 1756, 36 L. Ed. 2d 656 (1973) for what due process requires

in probation revocation cases and noted:

            “… They include: written notice of the claimed violations of
            probation, disclosure to the probationer of the evidence
            against him, the opportunity to be heard in person, and by
            counsel, and to present witnesses, the right to confront and
            cross-examine adverse witnesses, a ‘neutral and detached’
            hearing body and a written statement by the factfinder as to the
            evidence relied on and the reasons for revoking probation. See
            also Morrissey v. Brewer, 408 U.S. 471, 92 S. Ct. 2593, 33
L. Ed. 2d 484 (1972); Ruedas v. State, 586 S.W.2d 520 (Tex.
            Crim. App. 1979)” emphasis ours

      In 1993, in the case of State v. Cobb, 851 S.W.2d 871 (Tex. Crim. App.

1993 en banc), this Court was presented with a probation revocation hearing in


                                           25
which the defense appealed on sufficiency of the evidence grounds contending that

the fact that the judgement of conviction and order of probation were not

introduced into evidence, nor were they judicially noticed by the trial court created

an insufficiency of the evidence. The Court of Appeals had held the failure of the

trial court to judicially notice these documents in accordance with Rule 201 of the

Texas Rules of Criminal Evidence to be fatal.

      This court reversed the court of appeals in Cobb because the judgment and

order were contained in the appellate record on appeal, even if not filed or proved

up in the trial court record, and this court held that it had never required these

documents [judgment of conviction and order of probation] to be formally proved

in a probation revocation hearing. See Cobb, supra, at page 873

      The case presently before this court presents a missing evidence attack on

the sufficiency of the evidence to have denied bond on appeal.

      The mischief that can or will be wrought by the underlying court of appeals

opinion in this case is significant. In nearly every case, it can be anticipated that

the trial judge’s position is that the trial judge recalls the evidence previously

introduced before it in earlier hearings, and there is a tendency and desire by the

trial judge to not have to have any prior testimony from different hearings

repeated, however, without evidence in the record of what prior testimony from

what hearing is actually being considered by the court, the Petitioner is deprived of


                                           26
the notice of what evidence the court intends to consider against him that is not

contained in the record of testimony and evidence adduced at the hearing. At a

minimum, this Court of Criminal Appeals should preserve the process, requiring

judicial notice of prior evidence and testimony admitted before the defendant, to be

identified 1) so it can be objected to by the Defendant or the State; and 2) so it can

be located and transcribed for purposes of appeal.

                             ARGUMENT GROUNDS VI – VIII

          The relatively short § 44.04 (c) Tex. Code of Crim. Procedure hearing (RR

vol. 5) set forth the following facts:

          Petitioner’s counsel called petitioner’s wife, Keisha Nixon to the stand. (RR

vol. 5 p. 5 ll. 14 – 15 and p. 11 ll. 15 - 22)

          The gist of Keisha Nixon’s testimony both direct and cross was to this

effect:

          Mrs. Nixon denied that she had been assaulted by Petitioner, except for one

occasion which resulted in a misdemeanor deferred adjudication in 2011, which

was successfully completed by Petitioner. (RR vol. 5 p. 7 ll. 24-25 p. 8. ll. 1 – 12

and p. 12 ll. 20 - 23)

          Mrs. Nixon agreed that Petitioner had assaulted her children one time for

which he was placed on the felony deferred adjudication involved in the


                                            27
adjudication proceeding and the imposition of the 5 year incarceration sentence.

(RR vol. 5 p. 8 ll. 25 p. 9 ll. 1 - 2 and p. 12 ll. 24 – 25 and p. 13 ll.1 - 4)

       Mrs. Nixon testified that she was impaired with alcohol and medications and

her reports to the police were not accurate, and she had made up some allegations.

(RR vol. 5 p. 10 ll. 2 – 25 and p. 11 ll. 1 - 5)

       Mrs. Nixon testified that she and Petitioner had been together in a marriage

relationship and had gone to Las Vegas together. (RR vol. p. 11 ll. 15 - 25)

       Mrs. Nixon further testified that the reason there were no pictures of injuries

or witnesses other than herself was because she had made up the allegations. (RR

vol. 5 p. 12 ll. 12 - 19)

       Mrs. Nixon asked the trial court to set a bond on appeal. (RR vol. 5 p. 6 ll.

16 - 18)

       There were no exhibits offered or admitted. There was no request made by

either party’s counsel for the court to take judicial notice of any fact, or any

document, or any prior testimony or evidence offered in any court proceeding. The

trial court did not sua sponte take any judicial notice during the hearing on the oral

request to grant bond on appeal. (RR vol. 5)




                                             28
      No other witnesses were called, no documents were offered or admitted. The

court was not requested to take judicial notice of any document, evidence or prior

testimony. (RR vol. 5)

      Following a hearing on an oral Motion for Bail Pending Appeal, the trial

court denied Petitioner a bond on appeal. (Supp. CR p. 8)

      The trial court made findings of fact, which findings are not supported by

the record, in support of the conclusion that Petitioner “is a continuing threat to the

Complainant”, [identified as Keisha Pope in the order denying bond] and “there is

a high likelihood that the Defendant will commit another assaultive offense against

the Complainant if allowed an appeal bond.”

      The only evidence in the record is the testimony of Keisha Nixon, the wife

of Petitioner.

      The standard for review for denial of a bond on appeal is abuse of discretion.

Ex parte Spaulding, 612 S.W.2d 509, 511 (Tex. Crim. App. 1981), Dervishi v.

State, 2-04-495-CR (Tex. App. – Fort Worth 2005).

      § 44.04(c) of the Tex. Code of Crim. Procedure contains the statutory

provisions allowing for bail on appeal. § 44.04(c) provides:

             “(c) Pending the appeal from any felony conviction other than a
      conviction described in Subsection (b) of this section, the trial court
      may deny bail and commit the defendant to custody if there then
      exists good cause to believe that the defendant would not appear when
      his conviction became final or is likely to commit another offense


                                          29
      while on bail, permit the defendant to remain at large on the existing
      bail, or, if not then on bail, admit him to reasonable bail until his
      conviction becomes final. The court may impose reasonable
      conditions on bail pending the finality of his conviction. On a finding
      by the court on a preponderance of the evidence of a violation of a
      condition, the court may revoke the bail.”

      There was no evidence or argument offered to the court, nor any reference

by the court in either the hearing or in the trial court’s findings that the Petitioner

would not appear when his conviction became final.

      The issue in this case is confined to that portion of 44.04(c) that permits the

trial court to deny bail on appeal if there is “good cause to believe” that the

defendant “is likely to commit another offense while on bail.”

      Cases interpreting this portion of § 44.04(c) are:

      The Court of Criminal Appeals addressed 44.04(c) in the case of Putnam v.

State, 582 S.W.2d 146 (Tex. Crim. App. 1979) at a time when the statute provided

for up to 15 years rather than the present day 10 year provision. The language of

the statute relating to “good cause to believe” that the defendant . . . “is likely to

commit another offense while on bail” has not changed since the Putnam case. In

Putnam, the defendant had been released on bail following his conviction, and

following this release the State filed a motion to hold Putnam without bail pending

his appeal under 44.04(c). Putnam attacked the statutory language of “good cause

to believe” for failure to give notice to the defendant of what he may need to




                                           30
establish to remain on bail pending appeal. The Court of Criminal Appeals in

Putnam cited Black’s law dictionary as follows:

             “Black’s Law Dictionary (Revised 4th Ed., 1968) defines ‘good
             cause’ as ‘Substantial reason, one that affords a legal excuse.
             Legally sufficient ground or reason.’ We find that the term
             ‘good cause’ as used by the Legislature does find ‘adequate
             interpretation in common usage and understanding.’ Sproles v.
             Binford, supra. The failure to specifically elaborate what ‘good
             cause to believe’ entails does not render this statute void for
             vagueness and indefiniteness.

             Appellant’s attack on the term ‘good cause to believe’ is too
             narrowly confined. Article 44.04(c), supra, limits this
             discretionary belief in that it must be grounded in evidence that
             the defendant ‘is likely to commit another offense while on
             trial.’”

      In the Putnam case, the State proved that “Appellant Did commit another

offense while on bail far exceeds the statutory requirement that the court find only

that he Is likely to commit another offense while on bail, . . .” at 151.

      Many of the cases that have affirmed trial court denials of bail pending

appeal involve the taking of judicial notice of other hearings involving the

defendant seeking bail on appeal, particularly in the context of probation

revocation proceedings. Examples of these cases are: Ex parte Utley, 2001 WL
301475, 05-00-01336-CR (Tex. App. – Dallas 2001 not designated for

publication). (court took judicial notice on its own motion of the contents in

appellant’s court and probation files) Ex parte Turner, 612 S.W.2d 611 (Tex.

Crim. App. 1981 en banc) Opinion by Judge Odom affirming that the taking of

                                           31
judicial notice “of the evidence adduced at the revocation of probation hearing.”

was a proper approach by the court.

      In Taylor v. State, 2014 WL 5463810, 11-14-00208 (Tex. App. – Eastland

2014 unpublished memorandum opinion) In Taylor the Court of Appeals found

that the record showed “that Appellant has an extensive criminal history, including

a failure to appear; that Appellant would probably continue to use illegal drugs

while on bond; and that Appellant committed the offense of assault family violence

while he was out on bond.”

The trial court findings and the record on appeal:

      Because there were no documents introduced and no judicial notice taken of

any facts, documents, evidence or testimony that may or may not have occurred

earlier, this Court is left with an obscure record of testimony by one reluctant and

unhappy witness. There is no evidence of what probation conditions existed, when

they were put in place, whether conditions such as a “no contact” provision was

violated and if so when. It is apparent that there must be evidence of the likelihood

of committing an “offense” and a judge’s no contact order is not an “offense”

under Texas criminal law. There is no support in the record before the court for

linking a no contact order to a protective order. In fact, it is hard to follow what

occurred, what is alleged to have occurred and what did not occur. The details of

the allegations and questions are missing and not filled in with any supplemental


                                          32
evidence in order to try to make sense of the situations alluded to in the testimony

given by the Petitioner’s wife.

      Finding of Fact number 7 is particularly troubling for the following reasons:

The hearing on the denial of bond on appeal was held and concluded on October

14, 2014, so how can an alleged assault report by “Complainant” have been made

on October 27, 2014 and form any part of the support for the denial of bail on

appeal on October 14, 2014? Further, the trial court begins the hearing

referencing the probation revocation (sic) of September 29, 2014 having occurred

and the oral request for an appeal bond by Counsel for Petitioner occurring within

a few days of the revocation and then the hearing on October 14, 2014 denying

Petitioner a bond, and his continued no bond status, making this appeal a live

controversy for appellate purposes. So how is it possible that a man who the

record (RR vol. 5) shows to have been continuously incarcerated since at least

September 29, 2014 could have committed an assault offense against the

complainant in the time frame of October 27, 2014?

      Because the court’s findings are not supported by the record, there is no

requirement that they be addressed further and no burden on the Petitioner to bring

forth evidence not in the record to attempt to dispute the accuracy or show the

inaccuracy of the findings. Bradley v. State, 564 S.W.2d 727, 730 - 731 (Tex.

Crim. App. 1978 en banc)


                                         33
        “This court cannot consider an item that is not a part of the record on

appeal.” Kaman v. State, 923 S.W.2d 129, 132 (Tex. App. – Houston [1st Dist.]

1996)

        In this appeal Counsel for Petitioner made a specific request to the Clerk for

the Clerk’s Record and instead of complying with the request of Petitioner’s

counsel, the Clerk efiled or attempted to efile the reporter’s record related to the

entire case and underlying appeal of the revocation proceeding in appeal No. 05-

14-01627-CR. The only proper Clerk’s Record before this Court is the

Supplemental Clerk’s Record that this Court instructed the District Clerk to file.

(see Appendix C)

        The trial court’s order denying bond on appeal (Supp. CR p. 8) to Petitioner

does not correctly set out the law which requires “good cause to believe” that the

defendant “is likely to commit another offense while on bail”.

        Applying the Putnam, supra, explanation of proof of “good cause to

believe” which must be “grounded in evidence that the defendant is likely to

commit another offense while on bail” which sets out the legal parameters for

whether the trial court abused its discretion in this appeal, the trial court has abused

its discretion by going outside the record and not taking its findings and

conclusions and ruling from the facts and evidence produced at the hearing, which

in this case fail to meet the level and nature of proof required to deny bond.


                                           34
                REASONS FOR GRANTING THIS PETITION

      Rule 66.3 Rules of Appellate Procedure provide the following as reasons to

grant a petition for discretionary review. Petitioner states that he believes that the

following two basis are particularly important under the facts and decision of the

Court of Appeals in this case:

(b) whether a court of appeals has decided an important question of state or

federal law that has not been, but should be, settled by the Court of Criminal

appeals;

(f) whether a court of appeals has so far departed from the accepted and usual

course of judicial proceedings, or so far sanctioned such a departure by a lower

court, as to call for an exercise of the Court of Criminal Appeals’ power of

supervision.

                              PRAYER FOR RELIEF

      Petitioner prays that the Court of Criminal Appeals reverse the trial court’s

order denying bond on appeal, reverse the Fifth Court of Appeals, and in light of

the problems at trial court level that the court of appeals set a reasonable bond or

alternatively, remand the cause to the trial court with instructions to set a

reasonable bond on appeal for Petitioner.

                                        Respectfully submitted,

                                        DYER & LIBBY


                                           35
                                      /s/ James H. Dyer
                                      ______________________________
                                      James H. Dyer
                                      Bar Card No. 06315700

                                      /s/ Joseph D. Libby
                                      ______________________________
                                      Joseph D. Libby
                                      Bar Card No. 12318500

                                      3501 Prairie St., Suite 100
                                      Houston, Texas 77002
                                      (713) 222-7757 phone
                                      (713) 222-7758 fax
                                      Email: josephlibbyattorney@yahoo.com

                         CERTIFICATE OF SERVICE

      We hereby certify that a copy of the above and foregoing Petition for
Discretionary Review has been served on September 3, 2015 via fax to:

Susan Hawk
District Attorney
Dallas County, Texas

                                /s/ James H. Dyer
                                ___________________________________
                                James H. Dyer

                                /s/ Joseph D. Libby
                                ___________________________________
                                Joseph D. Libby




                                        36
                       CERTIFICATE OF COMPLIANCE

         We hereby certify that this computer-generated document contains 5142

words (not including the caption, identity of Judge, Parties and Counsel, Table of

Contents, Statement of Oral Argument, Statement of the Issues Presented, the

Index of Authorities, Statement of the Case and Procedural History, signature,

certification, and certification of compliance and the appendix) and that we rely

upon the word count generator of Word 13 in making this representation to the

court.

                                      /s/ James H. Dyer

                                      ______________________________
                                      James H. Dyer

                                      /s/ Joseph D. Libby
                                      ______________________________
                                      Joseph D. Libby




                                        37
             APPENDIX
A.   Opinion of the Fifth Court of Appeals

B.   Trial court order denying bond on appeal

C.   Order of Justice Ada Brown, Fifth Court of
     Appeals

D.   Docket sheet from website of Fifth Court of
     Appeals

E.   Letter of Court Reporter requesting that all five
     volumes be filed in this appeal, May 6, 2015

F.   Reporter’s Record Volume 5

G.   The State’s Brief in the Court of Appeals

H.   The Supplemental Clerk’s Record

I.   Petitioner’s designation of reporter’s record

J.   Petitioner’s designation of clerk’s record




                      38